17‐702‐cv 
Elizabeth K. Atwood v. Cohen & Slamowitz LLP, et al. 
 
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
 
                                         SUMMARY ORDER 
                                                                           
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 15th day of December, two thousand seventeen. 
                     
PRESENT:  BARRINGTON D. PARKER, 
                    GERARD E. LYNCH,  
                    DENNY CHIN,  
                                         Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

ELIZABETH K. ATWOOD, AKA ELIZABETH KING,   
                                         Plaintiff‐Appellant,                                           
                                                                         
                                         v.                                                17‐702‐cv    
                                                                                            
COHEN & SLAMOWITZ LLP, MITCHELL SELIP, 
MITCHELL G. SLAMOWITZ, DAVID A. COHEN,  
                                         Defendants‐Appellees.  
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x   
 
FOR PLAINTIFF‐APPELLANT:                                      Mitchell L. Pashkin, Huntington, New York. 
 
FOR DEFENDANTS‐APPELLEES:                                     Mitchell Selip, Selip & Stylianou, LLP, 
                                                              Woodbury, New York.  
                                                                                             


 
              Appeal from the United States District Court for the Eastern District of 

New York (Bianco, J.).  

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

              Plaintiff‐appellant Elizabeth K. Atwood appeals from a judgment entered 

February 10, 2017 dismissing her claims in this action brought pursuant to the Fair Debt 

Collection Practices Act (the ʺFDCPAʺ), 15 U.S.C. § 1692 et seq.  By order entered March 

27, 2015, for reasons stated on the record on March 26, 2015, the district court granted in 

part defendants‐appelleesʹ motion to dismiss the amended complaint pursuant to 

Federal Rule of Civil Procedure 12(b)(6).  The district court dismissed all of Atwoodʹs 

claims except the third and fourth causes of action.  By memorandum and order entered 

February 8, 2017, the district court denied Atwoodʹs motion for summary judgment and 

granted defendants‐appelleesʹ motion for summary judgment on the remaining claims.  

This appeal followed.  We assume the partiesʹ familiarity with the underlying facts, the 

procedural history of the case, and the issues on appeal. 

              After Atwood defaulted on a debt in 2003, her account was sold to 

Portfolio Recovery Associates, LLC (ʺPRAʺ), which in turn retained defendant‐appellee 

Cohen & Slamowitz LLP (ʺC&Sʺ) to collect the account balance.  Defendants‐appellees 

Mitchell Selip, Mitchell G. Slamowitz, and David A. Cohen are attorneys affiliated with 

C&S during the relevant period.  In 2005, C&S filed a consumer debt collection action 


                                             2
                                                                                           


against Atwood in state court and obtained a default judgment that was later vacated.  

Atwood failed to appear for trial in the state court action, but C&S never moved for 

another default judgment.  The state court action thus remained open.   

              Between 2013 and 2014, PRA recalled Atwoodʹs file from C&S and 

obtained new counsel, Foster & Garbus (ʺF&Gʺ), who attempted to collect on the 

underlying debt.  F&G served information subpoenas and restraining notices invoking 

the vacated 2005 judgment upon two banks, which subsequently placed holds on 

Atwoodʹs accounts.  Atwood filed an order to show cause to vacate the liens and 

restraints on the basis that the state court judgment against her had been vacated in 

2007.  Atwood served this order on C&S.  C&S responded by informing the state court 

that it had previously released any and all restraints.  The parties appeared in state 

court on February 18, 2014 and, after the mistake was identified, the court granted 

Atwoodʹs motion on consent to discontinue the action.   

              In May 2014, Atwood brought this action in district court.  On appeal, 

Atwood argues that the district court erred by dismissing her second cause of action, 

which alleged that C&Sʹs response to the order to show cause and its appearance in 

state court in February 2014 violated § 1692e and § 1692f of the FDCPA.  Atwood also 

argues that the district court erred by denying her summary judgment and granting 

summary judgment in favor of defendants, dismissing her third and fourth causes of 

action. 



                                             3
                                                                                                     


    I.        Motion to Dismiss  

                 We review de novo the dismissal of a complaint pursuant to Federal Rule 

of Civil Procedure 12(b)(6), accepting all factual allegations as true and drawing all 

reasonable inferences in the plaintiffʹs favor.  Biro v. Condé‐Nast, 807 F.3d 541, 544 (2d 

Cir. 2015).  The complaint must plead ʺenough facts to state a claim to relief that is 

plausible on its face.ʺ  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft 

v. Iqbal, 556 U.S. 662, 678 (2009).  Although a court must accept as true all factual 

allegations in the complaint, that requirement does not apply to legal conclusions.  Iqbal, 

556 U.S. at 678. 

                 Section 1692e of the FDCPA prohibits a debt collector from ʺus[ing] any 

false, deceptive, or misleading representation or means in connection with the collection 

of any debt.ʺ  15 U.S.C. § 1692e.  Section 1692f prohibits a debt collector from ʺus[ing] 

unfair or unconscionable means to collect or attempt to collect any debt.ʺ  Id. at § 1692f.  

A communication is ʺin connection with the collection of a debtʺ and thus falls within 

the FDCPA ʺif a consumer receiving a letter could reasonably understand it to be a 

communication in connection with the collection of a debt.ʺ  Hart v. FCI Lender Servs., 

Inc., 797 F.3d 219, 225 (2d Cir. 2015).  The Court evaluates whether a communication 

violates the FDCPA ʺfrom the perspective of the objective least sophisticated 

consumer.ʺ  Eades v. Kennedy, PC Law Offices, 799 F.3d 161, 173 (2d Cir. 2015) (quoting 

Easterling v. Collecto, Inc., 692 F.3d 229, 233 (2d Cir. 2012)).   



                                                 4
                                                                                                             


                       We conclude that Atwoodʹs second cause of action fails to state a plausible 

claim.  C&Sʹs response to Atwoodʹs motion to vacate liens and restraints was not an 

attempt to collect a debt and thus there is no plausible FDCPA claim.1  C&Sʹs response 

conceded the judgment had been vacated and stated that PRA had released prior 

restraints on Atwoodʹs bank accounts.  Moreover, the response stated that although 

PRA believed all restraints had been released, if it was mistaken it would release any 

accounts still being restrained.  Even the least sophisticated consumer would not have 

interpreted this response and an appearance agreeing with the consumerʹs position as 

an attempt to collect a debt.  Therefore, the second cause of action was properly 

dismissed.   

     II.         Summary Judgment 

                       In her third and fourth causes of action, Atwood alleged that C&S took or 

failed to take action in the state court proceedings that purportedly constitute violations 

of the FDCPA, including failing to inform PRA and F&G about the failure to seek a 

judgment from an inquest clerk.  Atwood also argues that the 2005 state court action 

was dismissed ʺby operation of law,ʺ App. at 34, and that therefore (1) C&Sʹs 

appearance and continuing efforts in the state court proceedings, and (2) C&Sʹs failure 
                                                 
1       We assume without deciding that communications made within a lawsuit, such as, for example, a 
response to an order to show cause, can be the basis for a violation of the FDCPA.  Compare Carlin v. 
Davidson Fink LLP, 852 F.3d 207, 213 (2d Cir. 2017) (ʺCongress amended the FDCPA in 2006 to clarify that 
ʹ[a] communication in the form of a formal pleading in a civil action shall not be treated as an initial 
communication for purposes of subsection (a) of this section.ʹ 15 U.S.C. § 1692g(d).ʺ) with Ellis v. Solomon 
& Solomon, P.C., 591 F.3d 130, 136 (2d Cir. 2010) (explaining the possibility of a violation of § 1692g when 
a debt collector initiates a lawsuit during the debt validation period).  


                                                     5
                                                                                                      


to inform PRA or F&G that the case would be deemed closed and that any new action 

would be time‐barred, violated the FDCPA because the statute of limitations had 

expired, citing cases holding that it is a violation of § 1692e to file a debt collection 

lawsuit after the expiration of limitations.  See, e.g., Phillips v. Asset Acceptance, LLC, 736 

F.3d 1076, 1079 (7th Cir. 2013).   The district court granted summary judgment 

dismissing these claims.  

               ʺWe review the grant of . . . summary judgment de novo, accepting as true 

the factual allegations of the . . . complaint[] and drawing inferences based upon these 

allegations in the light most favorable to the . . . plaintiff[].ʺ  In re Bank of N.Y. Derivative 

Litig., 320 F.3d 291, 297 (2d Cir. 2003) (alteration in original) (citation omitted).  

ʺSummary judgment is appropriate only if it can be established that ʹthere is no genuine 

issue as to any material fact and that the moving party is entitled to a judgment as a 

matter of law.ʹʺ  Alibrandi v. Fin. Outsourcing Servs., Inc., 333 F.3d 82, 85 (2d Cir. 2003) 

(quoting Fed. R. Civ. P. 56(c) (citation and internal quotation marks omitted)). 

               As the district court concluded, the uncontroverted evidence showed that 

C&S informed PRA that the judgment had been vacated, and that there was thus no 

false representation or failure to communicate the ʺcharacter, amount or legal status of 

any debt.ʺ  15 U.S.C. § 1692e(2)(A).  C&S informed PRA that the judgment was vacated 

on November 10, 2006 and again on January 15, 2007.  C&S also informed PRA on 

November 13, 2006 that it had sent letters to 44 bank institutions to release restraints on 



                                                6
                                                                                              


Atwoodʹs bank accounts.  Atwood stipulated to these facts.  Atwood has not cited any 

authority for the proposition that C&S had an obligation under the FDCPA to inform 

PRA or F&G that it failed to seek an inquest or that the action would be deemed 

abandoned under N.Y. C.P.L.R. § 3215(c), and we are not persuaded that C&S had any 

such obligation.   

              Atwoodʹs argument that there was a dismissal ʺby operation of lawʺ also 

fails.  The case could have been dismissed on motion or the courtʹs own initiative 

pursuant to N.Y. C.P.L.R. § 3215(c), but the case had not been dismissed when C&S 

responded to the order to show cause.  As the case remained pending, Atwoodʹs 

argument that C&S acted outside of the statute of limitations period fails.  Moreover, as 

discussed above, C&Sʹs response merely advised that all restraints had been lifted ‐‐ this 

was hardly an effort to collect on a debt.  Finally, Atwoodʹs argument that C&S should 

have informed either PRA or F&G that a new legal action would fall outside of the 

statute of limitations period fails because F&G, as competent counsel, had all the 

information it needed to understand that although the case had not been closed, the 

failure to seek a second default judgment rendered it impossible to pursue the debt 

collection action any further.  Hence, Atwood was not entitled to summary judgment 

and the district court did not err in awarding summary judgment to defendants. 

                                           . . .  




                                            7
                                                                                     


             We have considered Atwoodʹs remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court.   

                                        FOR THE COURT: 
                                        Catherine OʹHagan Wolfe, Clerk 
 




                                           8